UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-8073


EUGENE KING,

                Plaintiff – Appellant,

          v.

ORANGEBURG CALHOUN REGIONAL DETENTION CENTER,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Terry L. Wooten, District Judge.
(0:08-cv-04053-TLW)


Submitted:   November 8, 2010             Decided:   November 22, 2010


Before WILKINSON, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene King, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Eugene King appeals the district court’s order denying

reconsideration of its order accepting the recommendation of the

magistrate    judge    and   dismissing   his   42   U.S.C.   § 1983   (2006)

complaint.    We have reviewed the record and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court.       See King v. Orangeburg Calhoun Reg’l Det. Ctr.,

No. 0:08-cv-04053-TLW (D.S.C. filed Oct. 19, 2009 & entered Oct.

20, 2009; July 21, 2009).          We deny King’s motions to appoint

counsel, to compel, for an injunction, for summary judgment, and

to alter or amend judgment.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                   AFFIRMED




                                     2